ORDER DISMISSING APPEAL
Under 7 NTC Sec. 801(b) the Chief Justice is to determine whether there is probable cause for the allowance of an appeal. This is an appeal from the termination of parental rights, and the statute governing such an action is 9 NTC Sec. 1253. The grounds for terminating parental rights are the unfitness and incompetence of a parent, the abandonment of the child, or the failure to give the child proper parental care and protection.
The child who is the subject of this case was made a ward of the court and she was in foster care for nine years prior to the termination order. The court found that the initial placement was proper, the mother failed to demonstrate care for of the child by seeking its custody and it would be detrimental to move the child from its current environment.
None of the arguments put forward by the appellant mother show probable cause that the correct legal standard was not applied by the court or that there are facts which do not support the judgment of the court. The trial judge quite correctly considered the age of the child and the passage of time as a factor in terminating parental rights. See, Matter of Adoption of Hall, 566 P.2d 401 (Mont. 1977). Parental indifference to a child has also been upheld as a factor in the termination of parental rights. See, Re Eliza, (1982) 2 C.N.L.R. 53.
Therefore the appeal in this case is hereby DENIED.